Scott, Judge,
delivered the opinion of the court.
The plaintiff was found to be a lunatic under the statute concerning insane persons. A guardian was thereupon appointed for his pei’son and estate, who, proceeding in con*273formity to law, procured an order for the sale of the real estate of the lunatic for the payment of his debts. His land was accordingly sold and conveyed by the guardian, whose proceedings were approved. This suit is brought by the lunatic to recover a portion of the land thus sold. It is an action of ejectment, and is founded on the ground that there was no notice to the lunatic of the inquisition by which he was found such.
The statute is silent on the subject of notice to the lunatic; but directs that, in proceedings under it, the county court may, in its discretion, cause the person alleged to be of unsound mind to be brought before the court. Whether this provision is a substitute for the notice and was designed to leave it to the discretion of the court whether the alleged lunatic should have notice and should be present at the making of the inquisition, we will not determine, as on any construction of the statute we are of opinion it should appear from the proceedings why the notice was not given, or the attendance of the person of unsound mind required. On general principles, persons should have notice of proceedings in courts by which their rights are to be affected, otherwise those proceedings will not bind them. Judgments rendered without notice are not binding. If the regularity of these proceedings had been questioned in a direct proceeding, no doubt it should have been corrected; but after considerable examination we have not been able to find a single case in which it has been held that the validity of a sale of the land of a supposed lunatic made by his guardian can be attached in a collateral proceeding on the ground of the want of notice of taking the inquisition by which the supposed lunatic was found to be such. The cases of Willis v. Willis, 12 Penn. State, 159, and of Bethea v. McLemon, 1 Iredell, 523, on the contrary, maintain that the want of such notice can not be taken advantage of in a collateral action. These cases do not appear to have been determined with reference to the local laws of those states, but on general principles. This case is an attempt to carry further the *274principle, that a judgment against a party without notice is void. Here an irregularity occurred in appointing an agent, trustee, or officer, of which advantage might be taken by appeal or writ of error. After his appointment, the agent instituted proceedings in conformity to law to have an estate sold, which was sold accordingly. Now the party affected by the improper appointment of the agent would have the proceeding for the sale of the land declared null and void, to the injury of an innocent purchaser, although that proceeding in itself is all regular, and its imperfection grows out of a matter entirely collateral to it.
The proceedings under the law concerning insane persons are not like a final judgment, which is unalterable after the end of the term at which it was rendered. They are in fieri, like a cause pending; and irregularities in them, or defects of the record, may be obviated at any time so long as the lunatic is under the control of the guardian appointed for him. It was competent to the court to discharge the lunatic at any time from the care and custody of his guardian, so soon as it was informed of the irregularity of the proceeding. If, instead of demanding to have the proceedings set aside by reason of their irregularity, by which the record might have been amended so as to show' that there was no cause of complaint, the plaintiff came into court and asked to be relieved from the custody of the guardian appointed for him on the ground that he had been restored to his reason, he thereby made a solemn admission of record that the proceedings against him were valid, and he should not now be permitted to say that they were otherwise, and thus take advantage of his neglect to object to the proceedings, when, if the objection had been made, the record might have been amended so as to remove the ground of his complaint. And this argument answers the objection that the plaintiff had no notice of the proceedings so that he could not appeal or take a writ of error. For, although he did not appear until after the land had been sold, yet, when he did appear, he acknowledged the validity of the proceedings under which it was *275sold; and having obtained the advantage he proposed by this admission, he should not now be permitted to retract it, to the prejudice of an innocent purchaser. '
If all the proceedings in relation to the lunatic are looked upon as composing one record, as they should be, we can not say that upon that record the plaintiff can now sustain an objection to the regularity of the inquisition.
Judgment reversed.